OPINION — AG — QUESTION: "MAY COURT FUND MONEY BE USED TO REPAIR THE GREER COUNTY JAIL UNDER 62 O.S. 1961 323.1 [62-323.1], OR UNDER ANY OTHER PROVISION OF LAW? THE COURTHOUSE AND JAIL ARE BOTH LOCATED ON THE COURTHOUSE SQUARE; SEPARATE BUILDINGS ABOUT FORTY FEET APART. BOTH BUILDINGS USE GAS STEAM HEAT FROM A FURNACE SITUATED IN THE BASEMENT OF THE JAIL AND PIPED UNDERGROUND TO THE COURTHOUSE.?" — AFFIRMATIVE CITE: 62 O.S. 1961 323.1 [62-323.1], 62 O.S. 1961 436 [62-436](C), 19 O.S. 1961 341 [19-341] (W. J. MONROE)